[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT DATED SEPTEMBER 28, 1990
The court has reviewed the affidavit of the defendant James N. Walker, dated September 28, 1990, and the transcript of a deposition of the defendant Keith R. Sales dated March 21, 1989. CT Page 3925 Clearly, there is a genuine issue of fact as to whether or not the defendant Sales was a patron in the subject premises on or about May 15, 1988, and, if so, whether or not he was served alcoholic beverages by the defendants or its agents, while he, Sales, was intoxicated. These questions are genuine issues as to material facts that remain unresolved.
Accordingly, the motion is denied.
BARRY, JUDGE